Citation Nr: 1514957	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  08-09 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 70 percent for mood disorder.

3.  Entitlement to an initial evaluation in excess of 20 percent for right knee, anterior cruciate ligament tear and re-tear, status post reconstruction, with scar.

4.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the left knee.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to August 1983 and from February 1984 to April 1991.  This appeal comes before the Board of Veterans' Appeals (Board) from August 2006, June 2007 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Cleveland, Ohio.

In August 2006, the RO issued a rating decision which denied service connection for hypertension; assigned a 10 percent initial evaluation for right knee, anterior cruciate ligament tear and re-tear, status post reconstruction, with scar, effective February 21, 2006; and granted a separate 10 percent initial evaluation for right knee instability, effective February 21, 2006.  The Veteran timely appealed the RO's denial of service connection for hypertension, the effective date assigned for the award of service connection for the Veteran's right knee disability, and the initial evaluations assigned to his right knee disability.

In June 2007, the RO issued a rating decision which assigned a 30 percent initial evaluation for major depressive disorder, effective February 5, 2007.  The June 2007 rating decision also granted a temporary total disability evaluation of 100 percent for surgical treatment of the Veteran's right knee disability necessitating convalescence, effective March 28, 2007 through April 30, 2007, followed by an evaluation of 10 percent, effective from May 1, 2007.

In October 2007, the RO issued a rating decision which granted an increased evaluation of 30 percent for the Veteran's right knee instability, effective February 5, 2007.  The October 2007 rating decision also extended the temporary total disability evaluation for two months, until June 30, 2007; followed by an increased evaluation of 20 percent, effective July 1, 2007.

The RO's October 2007 rating decision also granted, in pertinent part, an increased evaluation of 20 percent for the Veteran's post-operative left knee condition with degenerative joint disease, effective February 5, 2007; and denied an increased evaluation in excess of 30 percent for the Veteran's service-connected instability of the left knee.  The Veteran timely filed an appeal contesting the evaluations assigned for his left knee disability.

In April 2008, the RO issued a rating decision which granted an increased evaluation of 30 percent for the Veteran's right knee instability, along with an earlier effective date of February 21, 2006, for this award.  The RO's rating decision also granted an increased evaluation of 20 percent for the Veteran's right knee, anterior cruciate ligament tear and re-tear, status post reconstruction, with scar, along with an earlier effective date of February 21, 2006.  Finally, it granted a temporary total disability evaluation of 100 percent for surgical treatment of the Veteran's right knee necessitating convalescence, effective from February 27, 2008, through April 30, 2008, followed by a 20 percent evaluation, effective May 1, 2008.

In May 2012, the Board issued a decision which denied evaluations in excess of 30 percent for instability of the right and left knees.  The Board's decision also denied entitlement to an effective date prior to February 21, 2006, for the award of service connection for right knee disability.  Accordingly, these issues are no longer before the Board.

The issue of whether clear and unmistakable error was committed in a November 1991 rating decision denying service connection for a right knee disability has been raised by the record, specifically in February 2007 and May 2007 statements from the Veteran, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In September 2014, the Veteran was informed by the Board that the Veterans Service Organization (VSO) he requested to represent him herein revoked their representation.  The Veteran was then provided a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," and informed that if he desired to appoint a new VSO, the form must be signed by him and an individual from the VSO, and then submitted to VA.  In October 2014, the Veteran submitted a VA Form 21-22 which was not signed by a representative of the named VSO.  Without the signature of a person providing representation, the appointment is invalid.  38 C.F.R. § 14.631(a).  

The issues of entitlement to service connection for hypertension and increased evaluations for the Veteran's right knee, anterior cruciate ligament tear and re-tear, status post reconstruction, with scar, and degenerative joint disease of the left knee are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

In a June 2013 statement, the Veteran withdrew his claim seeking entitlement to an increased initial evaluation for his service-connected mood disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an initial evaluation in excess of 70 percent for a mood disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).	


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant submitted a withdrawal of his appeal concerning the issue of entitlement to an initial evaluation in excess of 70 percent for a mood disorder in June 2013.  Accordingly, no allegation of error of fact or law remains for appellate consideration, and the appeal for this benefit must be dismissed.

ORDER

The appeal for entitlement to an initial evaluation in excess of 70 percent for a mood disorder is dismissed.


REMAND

The Veteran is seeking service connection for hypertension.  He is also seeking increased evaluations for his service-connected bilateral knee disabilities.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Service Connection for Hypertension

Pursuant to the Board May 2012 remand, the originating agency was to obtain a medical opinion as to whether it was at least as likely as not that the Veteran's currently diagnosed hypertension is etiologically related to his military service.  The examiner was also to provide a complete rationale for all opinions offered.  

In June 2013, the Veteran underwent a VA examination for hypertension.  The examiner noted that the Veteran's claims file had been reviewed.  The examiner opined that the Veteran's hypertension was less likely than not caused by an inservice injury, event, or illness.  In support of this opinion, the examiner noted that there was no evidence of treatment for hypertension during the Veteran's military service; and that the Veteran's hypertension was diagnosed about ten years after his discharge from the service.  

After reviewing the Veteran's service treatment records, the Board finds the rationale provided in support of this opinion to be inadequate.  Specifically, the Veteran's service treatment records do show that the Veteran was referred by his inservice dentist for a hypertension consult in November 1990.  At the time of the consult, the Veteran's blood pressure was 140/104.  Moreover, his service treatment records reflect multiple blood pressure readings which would be considered high.  Specifically, his service treatment records show blood pressure readings of 152/88 in September 1988; 155/89 (supine), 147/96 (standing), and 149/84 in January 1990; and 166/86 and 166/96 in September 1990; and 140/104 in November 1990.

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Under these circumstances, it is unclear if the examiner considered the Veteran's inservice blood pressure findings at the time the opinion was provided.  Therefore, the Board finds that a new medical opinion is required to determine if the Veteran's current hypertension is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In rendering this opinion, the examiner must explicitly consider the Veteran's service treatment records, which do contain some elevated blood pressure readings, along with a November 1990 blood pressure consultation performed pursuant to the request of the Veteran's inservice dentist.

B.  Bilateral Knee Disabilities

Pursuant to the Board's May 2012 remand, the Veteran was provided with a VA examination for knee and lower leg conditions in June 2013.  Range of motion testing of the right and left knees revealed flexion to 100 degrees, with pain beginning at 100 degrees; and extension to 0 degrees, with no objective evidence of painful motion, bilaterally.  Following repetitive use testing, the right knee exhibited flexion to 90 degrees and extension to 0 degrees; and the left knee exhibited flexion to 95 degrees and extension to 0 degrees.  The examiner then stated, "[t]here is a loss in ROM to both knees with repetitive use over time - of fifty degrees flexion to the right knee and forty degrees flexion to the left knee."  Under these circumstances, the findings noted within the examination report appear to be inconsistent and fail to clearly describe the functional loss due to the bilateral knee disabilities.  Under these circumstances, a new VA examination is in order.  38 C.F.R. § 3.159(c)(4)(i); see also See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake all indicated development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine whether the Veteran's current hypertension originated in service or is otherwise related to service.  

Following a review of the evidence of record, the physician should state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension originated in service or is otherwise related to the Veteran's active service.  In rendering the opinion, the physician should specifically address the elevated blood pressure readings noted in service.

If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why the opinion would require speculation.  The physician must indicate whether there was any further need for 
information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran should also be afforded an examination or examinations by an examiner or examiners with sufficient expertise to determine the current degree of severity of his service-connected bilateral knee disabilities with scarring.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the issues remaining on appeal must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


